                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:12-cr-00061-RJC

USA                                             )
                                                )
                                                )
       vs.                                      )                       ORDER
                                                )
RONNIE DAKOTA COVINGTON                         )
                                                )


       THIS MATTER is before the Court upon motion of the defendant, pro se, seeking to

collaterally attack his conviction and sentence based on alleged constitutional violations. (Doc.

No. 59).

       Such claims must be brought under 28 U.S.C. § 2255; however, the United States Court

of Appeals for the Fourth Circuit recently denied the defendant’s motion under 28 U.S.C. § 2244

to file a second or successive application for relief under § 2255. (Doc. No. 62).

       IT IS, THEREFORE, ORDERED that the defendant’s motion (Doc. No. 59) is

DENIED.

 Signed: June 25, 2019
